Citation Nr: 1441916	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-25 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted. 

3.  Entitlement to service connection for a heart condition.

4.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for shortness of breath (SOB), also claimed as lung condition, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a left knee condition, and if so, whether service connection is warranted.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served a total of more than 17 years in the Army National Guard (ARNG), comprised of various periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  He served on active duty from October 1979 to January 1981 and October 1990 to April 1991, including service in Southwest Asia in support of Operation Desert Storm/Desert Shield.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In his substantive appeal, the Veteran requested a Board videoconference hearing.  However, before such hearing was scheduled, he withdrew his request in a letter dated June 2012.  As such, his hearing request is deemed withdrawn.

With regard to the claim for service connection for a heart condition, the Board notes that since the prior denial in August 1998 additional relevant service treatment records have been received.  Thus, this issue is being considered on the merits.  38 C.F.R. § 3.156(c).  




The issues of entitlement to service connection for left knee condition, right knee condition, heart condition, and SOB/lung condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The January 2008 rating decision denied service connection for SOB, a left knee disability, and PTSD; the Veteran did not file a timely substantive appeal and the appeal is final.

2.  Evidence received since the last final decision provides more complete information concerning the origins of the disabilities or raises a reasonable possibility of substantiating the claims.

3.  Competent evidence indicates the Veteran suffers from PTSD and/or anxiety disorder that are related to his service.



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claims for service connection for SOB, a left knee disability, and PTSD. 

2.  The criteria for service connection for PTSD and anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claims of entitlement to service connection for SOB, left knee disability and PTSD were last denied in a January 2008 rating decision.  The Veteran appealed and was issued a Statement of the Case, but did not submit a timely substantive appeal.  In a May 2010 letter, the RO advised the Veteran that his substantive appeal was not timely received and provided him appellate rights concerning that conclusion.  He did not appeal that determination.  Accordingly, the January 2008 rating decision is final.   See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013).  

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The January 2008 rating decision denied service connection for SOB because there was no diagnosed disability.  The claim for PTSD was denied due to lack of sufficient evidence to corroborate the claimed stressor.  The claim for service connection for a left knee disability was denied because the injury in 1994 was considered acute and resolved, with no evidence linking the current condition to service.

The evidence received since that time shows the Veteran with an assessment of possible chronic obstructive pulmonary disease.  Moreover, the requirements for stressor verification were relaxed with the revision of 38 C.F.R. § 3.304(f) effective July 13, 2010.  Accordingly, the new evidence, when considered with the evidence of record, is material and the claims for service connection for SOB and PTSD are reopened.

Concerning the claim for service connection for a left knee disability, the Board notes that the evidence received since the February 2008 decision includes the Veteran's statements describing his 1994 injury and noting a "pop" in his knee at that time as well as medical records showing continued complaints and the Veteran's reports of problems since the initial injury.  As the threshold to reopen the claim is low, the Board finds that the evidence is new and material, and the claim for service connection for the left knee disability is also reopened. 

Service Connection for PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) The claimed stressor is related to his fear of hostile military or terrorist activity; (2) The claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2013).

The Veteran contends that his PTSD was caused by exposure to stressors during active service in Southwest Asia.  His personnel records include an Army Meritorious Unit Commendation for his Southwest Asia service that shows that     he served in a "combat environment" "against a hostile and aggressive enemy."  The Veteran has consistently reported in lay statements and to medical personnel several stressors that took place during his Southwest Asia service.  The Veteran is competent to testify to events and feelings, including the stressors, fear, and horror that were experienced during service.  

Private treatment records show that the Veteran sought counseling as early as September 1997 at a Veterans Service Center.  VA treatment records first note a diagnosis of PTSD in February 2007.  A November 2008 VA treatment record states that the Veteran's PTSD needed to be addressed, and that it "continues to plague patient on almost a daily basis since the first Gulf war."  In a December 2008 Posttraumatic Stress Program (PTSP) Screening Consult report, a VA psychologist described the Veteran's traumatic stressors during his Desert Storm/Desert Shield service and assigned the Veteran an Axis I diagnosis of PTSD, citing combat exposure.  An August 2010 VA treatment record shows that the Veteran continued  to participate in the PTSP clinic.  As part of a November 2010 PTSP Med Check, a VA psychiatrist diagnosed Axis I PTSD, listing psychological stressors as "difficulty coping with exposure to combat casualties and mortally wounded Middle East civilians, and scud missile attacks during 1990."  Thus, both a VA psychiatrist and psychologist found that stressors relating to the Veteran's fear of hostile military or terrorist activity contribute to his PTSD diagnosis.

The Veteran was provided with a VA psychiatric examination in May 2011.  The VA examiner did not find that the Veteran met the full diagnostic criteria for PTSD, but diagnosed anxiety disorder and opined that it is at least as likely as not related to his "combat exposure in Desert Shield, which included fear of hostile enemy military activity."

After resolving reasonable doubt in favor of the Veteran, the opinions of VA psychiatrists and a VA psychologist establish diagnoses of PTSD and anxiety disorder, and a link between the current psychiatric symptomatology and the Veteran's service in the Southwest Asia.  Thus, service connection for an acquired psychiatric disorder, diagnosed as PTSD and anxiety disorder, is warranted.  38 C.F.R. § 3.304(f)(3).


ORDER

New and material evidence having been received, the claim for service connection for shortness of breath is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for a left knee disability is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for PTSD is reopened.

Service connection for PTSD and anxiety disorder is granted.


REMAND

Relevant to all remanded claims, the Veteran's complete STRs have not been associated with the claims file.  Specifically, STRs from his period of active duty service in Southwest Asia between October 1990 and April 1991 have not been obtained or associated with the claims file.  The Veteran has reported that he was exposed to chemicals/ nerve gas in service and experienced symptoms including chest pains.  In light of the state of the record, the Board finds that a remand is necessary in order to attempt to obtain these missing STRs.  The RO should pursue the records through all appropriate avenues, including the Tennessee ARNG, Virginia ARNG, and Army.  

Additionally, the most recent VA treatment records associated with the claims file are dated in April 2011.  On remand, current relevant VA treatment records should be obtained.

The Veteran has not been provided with VA examinations addressing his heart condition/chest pains, SOB/lung condition, or left knee.  His reserve STRs  
reflect the Veteran was treated for atypical chest pains twice during periods 
of ACDUTRA, and sustained an injury to the left knee during a period of INACDUTRA in August 1994.  A February 1996 reserve examination that preceded his discharge from the reserves for being medically unfit found atypical chest pain with exertion and left knee pain with 110 degrees of flexion, positive McMurray, and a possible left knee medial meniscus tear.  The physician's assistant who conducted the examination noted degenerative changes and occasional pain and locking in the left knee, chest pressure with right upper extremity numbness with dizziness.  The Veteran had a permanent profile for atypical chest pain from June 1994 through the end of his reserve service.  Accordingly, the Board finds that VA examinations are warranted.  38 C.F.R. § 3.159(c)(4).

Finally, because the Veteran is a Persian Gulf Veteran as defined by 38 U.S.C.A. §§ 1117, 1118 and 38 C.F.R. § 3.317, the Board finds an examination is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's service treatment records for his period of active duty from October 1990 to April 1991 through official sources.  Please note that the Veteran served in the Tennessee and Virginia ARNGs, and that his various unit assignments are reflected in his personnel records.  All attempts to secure these records, and any response received, must be documented.  If advised that the Veteran's records are unavailable, issue a Formal Finding of Unavailability and notify the Veteran of that fact and of the forms of evidence he may submit in lieu of his missing service records.

2.  Obtain any outstanding relevant treatment records from the Mountain Home VA Medical Center dated after April 2011.

3.  After associating any outstanding records with the claims file, schedule the Veteran for a VA heart examination to determine the nature of his claimed heart condition/chest pain.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

Based on a physical examination and comprehensive review of the claims file, please respond to the following:

a. Is there objective evidence supporting the Veteran's contention that he has suffered from multiple myocardial infarctions?
b. Does the Veteran suffer from a diagnosed heart disability? 
c. If the Veteran does suffer from a diagnosed heart disability, is it at least as likely as not (50 percent probability or greater) that the disability arose during a period of active duty service or ACDUTRA, or is otherwise related to a period of active duty or ACDUTRA? 
d. If there is no diagnosed disability that the Veteran's claimed heart condition/chest pain can be attributed to, the examiner should state whether there are objective signs and symptoms that represent an undiagnosed illness, and whether the disorder is at least as likely as not related to the Veteran's service in Southwest Asia during the Persian Gulf War. The examiner should explain the reasons for the conclusion reached.
e. The examiner should explain his/her reasoning for the opinions provided. 

4.  After associating any outstanding records with the claims file, schedule the Veteran for a VA pulmonary examination to determine the nature of his claimed shortness of breath/lung condition.  The claims file must be made available to and be reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

Based on a physical examination and comprehensive review of the claims file, please respond to the following:

a. Does the Veteran suffer from a diagnosed lung disability, to include chronic obstructive pulmonary disease? 
b. If the Veteran does suffer from a diagnosed lung disability, is it at least as likely as not (50 percent probability or greater) that the disability arose during a period of active duty service or ACDUTRA, or is otherwise related to a period of active duty or ACDUTRA, to include the Veteran's report of a gas attack during his service in Southwest Asia in 1990/1991? 
c. If there is no diagnosed disability that the Veteran's claimed shortness of breath can be attributed to, the examiner should state whether there are objective signs and symptoms that represent an undiagnosed illness, and whether the disorder is at least as likely as not related to the Veteran's service in Southwest Asia during the Persian Gulf War.  The examiner should explain the reasons for the conclusion reached.
d. The examiner should explain his/her reasoning for the opinions provided. 

5.  Schedule the Veteran for a VA knee examination to address whether his current left knee disability is related to service.  The examiner should review the Veteran's claims file in conjunction with his examination.  All indicated studies should be performed, and all findings should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should provide the diagnoses for any left knee disability found, and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset during active service or a period of ACDUTRA, or is otherwise related to any disease or injury in service, including the August 1994 injury during INACDUTRA.  An explanation for the conclusions reached should be set forth.  

6.  After the development requested above has been completed to the extent possible and any additional development deemed necessary has been accomplished, the AOJ should again review the record.  If the benefits sought remain denied, the appellant and representative, if any, should be furnished a Supplemental Statement of the Case and be given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United    States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


